UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4618


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE TERELL DENDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-01205-HMH-1)


Submitted:   August 30, 2011             Decided:   September 14, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant. William N. Nettles, United States Attorney,
Andrew B. Moorman, Sr., Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terrance       Terell    Dendy          appeals       his     conviction        and

sentence imposed for multiple violations of drug trafficking and

firearms statutes.          On appeal, Dendy challenges the validity of

his unconditional guilty plea and the district court’s denial of

his motion to suppress.            We conclude there is no error, and thus

we affirm.

             Dendy    claims       that    his           plea    was     not    knowing      and

voluntary because the district court failed to inform him that

by    unconditionally       pleading       guilty,          he   waived        his   right   to

appeal all nonjurisdictional defects in the proceedings prior to

the entry of his plea.                Allegations of Fed. R. Crim. P. 11

violations    are     reviewed     for     plain         error    where,       as    here,   the

appellant did not rely on the challenged ground when he moved to

withdraw     his     guilty    plea       in       the     district       court.        United

States v. Vonn, 535 U.S. 55, 59, 73-74 (2002) (holding that a

challenge to the denial of a motion to withdraw a guilty plea

based on a ground not raised in the district court is reviewed

for plain error); United States v. Martinz, 277 F.3d 517, 525

(4th Cir. 2002) (holding “plain error analysis is the proper

standard for review of forfeited error in the Rule 11 context”).

To meet the plain error standard: (1) there must be an error;

(2)   the   error    must     be   plain;          and    (3) the      error     must   affect

substantial rights.           United States v. Massenburg, 564 F.3d 337,

                                               2
342-43 (4th Cir. 2009).                  If the three elements of the plain

error standard are met, the court may exercise its discretion to

notice error only if the error “seriously affects the fairness,

integrity,        or    public      reputation         of     judicial       proceedings.”

United    States       v.   Olano,       507    U.S.   725,     732   (1993)     (internal

quotation marks and alteration omitted).

            “When a criminal defendant has solemnly admitted in

open court that he is in fact guilty of the offense with which

he is charged, he may not thereafter raise independent claims

relating     to    the      deprivation         of     constitutional         rights     that

occurred prior to the entry of the guilty plea.”                               Tollett v.

Henderson, 411 U.S. 258, 267 (1973).                         Moreover, Rule 11 “does

not require a district court to inform a defendant that, by

pleading    guilty,         [he]    is    waiving      [his]    right    to    appeal     any

antecedent        rulings      or    constitutional            violations.”            United

States v.     White,        366     F.3d       291,    299     n.6    (4th     Cir.    2004)

(quotation marks omitted).                 Because “[a] plea of guilty and the

ensuing    conviction         comprehend        all    of    the     factual    and    legal

elements necessary to sustain a binding, final judgment of guilt

and a lawful sentence, the defendant has no non-jurisdictional

ground upon which to attack that judgment except the inadequacy

of the plea.”          United States v. Bundy, 392 F.3d 641, 644-45 (4th

Cir. 2004) (internal citations and quotation marks omitted).



                                                3
            After a thorough review of the record, we conclude

that the district court did not clearly err in finding Dendy’s

plea knowing and voluntary.           Therefore, because Dendy’s guilty

plea did not reserve his ability to challenge the denial of his

suppression motion, see United States v. Wiggins, 905 F.2d 51,

52   (4th   Cir.   1990),     and    his      plea    was       both   voluntary     and

intelligent,    see    Tollett,     411    U.S.      at    267,   Dendy      has   waived

review of any alleged Fourth Amendment violation.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions    are   adequately        presented         in   the    materials

before   the   court   and    argument        would       not   aid    the   decisional

process.

                                                                               AFFIRMED




                                          4